               Case 18-23930-PDR          Doc 75      Filed 07/29/20      Page 1 of 3




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                 Fort Lauderdale Division
                                  www.flsb.uscourts.gov

In re:                                              Case No. 18-23930-BKC-PGH

EMMA BUMSHTEYN,                                     Chapter 7

      Debtor.
___________________________________/

     TRUSTEE'S AGREED EX PARTE MOTION FOR EXTENSION OF TIME TO FILE
              COMPLAINT OBJECTING TO DEBTOR’S DISCHARGE

         Kenneth A. Welt, Chapter 7 Trustee (the “Trustee”) for the bankruptcy estate of Emma

Bumshteyn (the “Debtor”), by counsel, on an agreed ex parte basis, pursuant to Fed. R. Bankr.

P. 4004, requests the Court enter an order extending the Trustee’s deadline within which to file

a complaint objecting to the Debtor’s discharge under 11 U.S.C. § 727, up to and including

September 29, 2020.

         1.     On November 8, 2018 (the “Petition Date”), the Debtor filed a voluntary petition

for relief under Chapter 7 of the United States Bankruptcy Code. Kenneth A. Welt was

appointed interim trustee and became permanent trustee by operation of law.

         2.     On December 13, 2018, the Trustee concluded the Section 341 Meeting of

Creditors [ECF No. 2].

         3.     On May 5, 2020, the Trustee took the Rule 2004 Examination Duces Tecum of

Yevgeniya Bumshteyn, the Debtor’s granddaughter, who received certain transfers from the

Debtor. At the conclusion of this Rule 2004 Examination, the Trustee requested that Ms.

Bumshteyn produce additional documents and records; she promised to do so by June 12,

2020.

         4.     The Debtor’s granddaughter produced some, but not all, of the requested

documents.


                              ________________________
                           Leiderman Shelomith Alexander + Somodevilla, PLLC
                                        Miami | Fort Lauderdale
                Case 18-23930-PDR         Doc 75      Filed 07/29/20      Page 2 of 3




       5.       Unfortunately, the Trustee has yet to be provided with all of the outstanding

Documents requested.

       6.       Many of the requested Documents pertain to the apparent loss (or disposition) of

significant assets prior to the Petition Date.

       7.       As such, the Trustee requires production of all of the requested documents in

order for the Trustee to complete his investigation into the Debtor’s financial affairs and

ascertain whether grounds exist for an objection to the Debtor’s discharge, pursuant to 11

U.S.C. § 727.

       8.       The present deadline for Trustee to file a complaint objecting to the Debtor’s

discharge is July 31, 2020.

       9.       Accordingly, the Trustee requests an extension of time to file a complaint

objecting to Debtor’s discharge, through and including September 29, 2020.

       10.      Undersigned counsel conferred with the Debtor’s counsel, who has no objection

to the relief requested herein.

       WHEREFORE, Trustee respectfully requests that the Court enter an order extending the

Trustee’s deadline within which to file a complaint objecting to the Debtor’s discharge, up to

and including September 29, 2020, and for such other and further relief as the Court deems just

and proper.

       Dated: July 29, 2020                            LEIDERMAN SHELOMITH ALEXANDER
                                                       + SOMODEVILLA, PLLC
                                                       Attorneys for Kenneth A. Welt
                                                       2699 Stirling Road, Suite C401
                                                       Fort Lauderdale, FL 33312
                                                       Telephone: (954) 920-5355
                                                       Facsimile: (954) 920-5371

                                                       By:_________/s/________________
                                                             ZACH B. SHELOMITH
                                                             Florida Bar No. 0122548
                                                             zbs@lsaslaw.com



                              ________________________
                           Leiderman Shelomith Alexander + Somodevilla, PLLC
                                        Miami | Fort Lauderdale
              Case 18-23930-PDR         Doc 75      Filed 07/29/20      Page 3 of 3




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing motion was served on
July 29, 2020 to all parties on the list to receive e-mail notice/service for this case, via the
Notice of Electronic Filing (which is incorporated herein by reference) and via U.S. Mail to
Emma Bumshteyn, 1849 S Ocean Dr # 1507, Hallandale Beach, FL 33009.

                                                     By:_________/s/________________
                                                             Zach B. Shelomith




                             ________________________
                         Leiderman Shelomith Alexander + Somodevilla, PLLC
                                      Miami | Fort Lauderdale
